Citation Nr: 1107516	
Decision Date: 02/24/11    Archive Date: 03/09/11

DOCKET NO.  08-00 183A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for hyperparathyroidism.

2.  Entitlement to service connection for pancreatitis.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).

5.  Entitlement to a disability rating greater than 10 percent 
for service-connected recurrent nephrolithiasis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2007 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, 
Florida, which denied the claims currently on appeal.

In a December 2008 decision the Board granted the Veteran's 
petition to reopen and then, on the merits, denied the claims of 
service connection for bilateral hearing loss, tinnitus, and 
hyperparathyroidism.  The Board also denied service connection 
for hypercalcemia and pancreatitis.  The Board remanded the 
issues of service connection for PTSD and a higher rating for 
recurrent nephrolithiasis. 

The Veteran appealed the issues of service connection for 
bilateral hearing loss, pancreatitis, and hyperparathyroidism to 
the United States Court of Appeals for Veterans Claims (Court), 
and in December 2009, the Court granted a Joint Motion For 
Partial Remand agreed upon by the Veteran and the Secretary of 
VA.  

In June 2010, the Board remanded the issues of service connection 
for bilateral hearing loss, pancreatitis, and hyperparathyroidism 
for development consistent with the Court's Order to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  During 
the interim, the RO completed the development requested by the 
Board in the December 2008 decision.  Therefore the issues of 
service connection for PTSD and entitlement to a higher rating 
for recurrent nephrolithiasis will be reviewed by the Board.  

The Board notes that the Veteran has received diagnoses of 
psychiatric disorders other than PTSD - namely, dysthymia and 
attention deficit hyperactive disorder.  The Board, therefore, is 
not just limiting his claim for a psychiatric disorder to PTSD.  
See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (holding that the 
scope of a mental health disability claim includes any 
mental disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record.)

The Veteran submitted a medical statement in January 2011, 
which indicates that he has tinnitus due to noise exposure 
experienced in service.  The Board construes this as a 
petition to reopen his claim for service connection for 
tinnitus.  However, as the Agency of Original Jurisdiction 
(AOJ), the RO has not initially adjudicated this 
additional claim.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the RO for 
appropriate development and consideration.  See Godfrey v. 
Brown, 7 Vet. App. 398 (1995) (the Board generally does 
not have jurisdiction over an issue not yet adjudicated by 
the RO).


FINDINGS OF FACT

1.  The record does not contain current competent diagnoses of 
hyperparathyroidism and pancreatitis.

2.  Resolving all reasonable doubt in the Veteran's favor, 
bilateral hearing loss is related to active service.

3.  The probative medical evidence of record indicate the Veteran 
has PTSD as a result of stressors that he experienced during 
combat service off the shores of Vietnam.

4.  The Veteran experiences recurrent kidney stones that require 
drug therapy.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hyperparathyroidism 
are not met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5103, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).

2.  The criteria for service connection for pancreatitis are not 
met.  38 U.S.C.A. §§ 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. § 3.303 (2010).

3.  The criteria for service connection for bilateral hearing 
loss have been met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & 
Supp. 2010); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2010).

4.  The criteria for service connection for PTSD have been met.  
§§ 38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).

5.  The criteria for 30 percent disability rating for kidney 
stones have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.115b, Diagnostic Codes 7508, 7509 
(2010).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2006, August 2006, September 
2006, June 2008 and January 2009, the RO satisfied its duty to 
notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2010) and 38 C.F.R. § 3.159(b) (2010).  Specifically, the RO 
notified the Veteran of: information and evidence necessary to 
substantiate the claims; information and evidence that VA would 
seek to provide; and information and evidence that the Veteran 
was expected to provide.  The RO also notified the Veteran of the 
process by which initial disability ratings and effective dates 
are established.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The Board notes that the Veteran is in receipt of Social Security 
Administration Disability benefits.  At his March 2010 VA 
examination, he reported that this was due to his rotator cuff.  
This disability is not at issue in this case.  As such, the Board 
finds that such records are not germane to the issues on appeal 
and that to remand for such records would service no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  Further, the 
Board notes that recently the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) has held that where VA has 
been informed that the Veteran is on Social Security 
Administration for an unrelated disability, VA's duty to assist 
does not require review of the entire Social Security 
Administration record.  See Golz v. Shinseki, No. 09-7039 (Fed. 
Cir.) (Jan. 4, 2010).  Therefore the Board will not remand for 
these records.  

VA has done everything reasonably possible to assist the Veteran 
with respect to his claim for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2010) and 38 C.F.R. 
§ 3.159(c) (2010).  Service treatment records have been 
associated with the claims file.  All identified and available 
treatment records have been secured.  The Veteran has been 
medically evaluated in conjunction with his claims.  Thus, the 
duties to notify and assist have been met. 

Although the Board has an obligation to provide adequate reasons 
and bases supporting this decision, there is no requirement that 
the evidence submitted by the Veteran or obtained on his behalf 
be discussed in exhaustive detail.  Rather, the Board's analysis 
below will focus specifically on what evidence is needed to 
substantiate the claims and what the evidence in the claims file 
shows, or fails to show, with respect to the claims.

Service Connection

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).

Stated somewhat differently, to establish entitlement to direct 
service connection for the claimed disability, there must be:  
(1) medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus or link between the claimed in-service disease or injury 
and the current disability.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 
110, 111 (2002).

Certain chronic diseases ( such as sensorineural hearing loss) 
will be presumed to have been incurred in service if manifested 
to a compensable degree of at least 10-percent disabling within 
one year after service.  This presumption, however, is rebuttable 
by probative evidence to the contrary  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 
(Fed. Cir. 1994).

Other diseases initially diagnosed after service also may be 
service connected if the evidence, including that pertinent to 
service, shows the diseases were incurred in service.  38 C.F.R. 
§ 3.303(d).

But if chronicity of disease or injury in service is not shown, 
or legitimately questionable, then a showing of continuity of 
symptomatology following service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Establishing continuity of 
symptomatology under 38 C.F.R. § 3.303(b) is an alternative 
method of satisfying the second and third Shedden requirements.  
See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).

For the showing of chronic disease in service, there is a 
required combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id.  
Evidence relating a current disorder to service must be medical 
unless it concerns a disorder that may be competently 
demonstrated by lay observation.  Savage v. Gober, 10 Vet. App. 
488, 494-97 (1997).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province to 
weigh that testimony and to make a credibility determination as 
to whether that evidence supports a finding of service incurrence 
and continuity of symptomatology sufficient to establish service 
connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when:  (1) a layperson is competent to 
identify the medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional.  Davidson v. Shinseki, 581 F.3d. 1313 (Fed. 
Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

Hyperparathyroidism and Pancreatitis

As explained, the most fundamental requirement for any claim for 
service connection is that the Veteran must have proof he has the 
condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 
(1995); 104 F.3d 1328 (1997) (indicating VA compensation only may 
be awarded to an applicant who has disability existing on the 
date of application, not for past disability); see, too, McClain 
v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that 
this requirement of current disability is satisfied when the 
claimant has the disability at the time the claim for VA 
disability compensation is filed or during the pendency of the 
claim and that a claimant may be granted service connection even 
though the disability resolves prior to VA's adjudication of the 
claim).

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such incidents have 
resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current 
disability means a disability shown by competent medical evidence 
to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

In this regard, the Veteran has neither provided nor identified 
any competent and credible medical evidence showing current 
diagnoses of these claimed disorders.  Concerning 
hyperparathyroidism, service treatment records show that on 
numerous occasions he was noted to have probable 
hyperparathyroidism.  A February 1971 hospitalization report, for 
example, noted that the Veteran had minimal elevation of 
parathyroid hormone levels, but an actual diagnosis of 
hyperparathyroidism was deemed to be impossible at the time.  A 
report about this period of hospitalization was prepared in May 
1971 in which the Veteran was diagnosed with hyperparathyroidism.  
However, in the Veteran's June 1971 Physical Evaluation Board 
findings, parathyroidism was not listed as one of the Veteran's 
diagnoses at the time of discharge.  Finally, a record from April 
1971 notes that it was probable that the Veteran had 
hyperparathyroidism.

Based on the evidence above, it was unclear whether the Veteran 
in fact suffered from hyperparathyroidism during his active 
service.  However, a review of the Veteran's medical records 
since separation from active service in 1971 establishes that 
there is no evidence of treatment for, or a diagnosis of, 
hyperparathyroidism since the Veteran's separation.  The only 
record mentioning hyperparathyroidism is a February 2001 VA 
outpatient treatment note in which the Veteran reported a history 
of this disorder, but the examiner found the current status of 
this disorder to be unknown.  A diagnosis of hyperparathyroidism 
was not assigned.

As directed by the Court, the Veteran underwent VA examination in 
August 2010.  This physician concluded that the overwhelming 
medical evidence failed to establish that he had 
hyperparathyroidism or any other thyroid disease.  The examiner 
noted that the Veteran was extensively tested during service for 
suspected thyroid disease and at one point was tentatively 
diagnosed hyperparathyroidism.  However, the final conclusion by 
an endocrinology specialist was that he did not have this 
disease.  Still further, there was no objective medical evidence 
since service discharge to indicate that he had thyroid or 
parathyroid disease.  The examiner proposed that there would be 
obvious if not fulminant manifestations at this point if he had 
untreated hyperparathyroidism since the 1970's.  Needless to say 
there are no manifestations shown at this point.  Therefore, the 
Board finds that even if he had hyperparathyroidism during 
service, it has not continued since separation from service.

The Board has also considered the private medical opinions of Dr. 
G.W. dated November 2005 and May 2007.  In both of these letters, 
it is clear that Dr. W only reviewed the Veteran's medical 
records and did not examine the Veteran in conjunction with these 
opinions.  The first letter, dated November 2005, notes that 
hyperparathyroidism was documented in April 1971.  Dr. W. does 
not assign a current diagnosis of hyperparathyroidism.  According 
to Dr. W, the Veteran's hyperparathyroidism had been caused by 
his exposure to toxic agents in service.

The above opinions fail to provide evidence that would warrant a 
grant of service connection as they fail to establish that the 
Veteran currently experienced hyperparathyroidism.  Dr. W's 
opinion that Agent Orange may have caused hyperparathyroidism in 
service is of no significance in the absence of evidence 
establishing that the Veteran has a current disability.  The 
Board has reviewed records spanning from February 2000 to 
November 2007 (there is no evidence of any post-service medical 
treatment prior to February 2000) and has been unable to find any 
evidence of hyperparathyroidism since separation.

The Board has also considered the medical articles submitted by 
the Veteran on hyperparathyroidism.  With regard to medical 
treatise evidence, the Court has held that a medical article or 
treatise "can provide important support when combined with an 
opinion of a medical professional" if the medical article or 
treatise evidence discusses generic relationships with a degree 
of certainty such that, under the facts of a specific case, there 
is at least "plausible causality" based upon objective facts 
rather than on an unsubstantiated lay medical opinion.  Mattern 
v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 
Vet. App. 314 (1998) and Wallin v. West, 11 Vet. App. 509 (1998).  
In the present case, the evidence submitted by the Veteran is not 
accompanied by the opinion of any medical expert, and is nothing 
more than an opinion that hyperparathyroidism is a leading cause 
of hypercalcemia-it does not establish that this happened in the 
Veteran's case or that the Veteran currently suffers from 
hyperparathyroidism.  The Board concludes that this information 
is insufficient to establish entitlement to service connection.

The same is true regarding pancreatitis; there is no current 
diagnosis of this condition.  Review of the Veteran's service 
treatment records is silent as to any complaints of pancreatitis, 
or any diagnosis or treatment of pancreatitis.  Likewise, the 
Veteran's VA treatment records from February 2000 to November 
2007 fail to mention a diagnosis of pancreatitis, or any 
complaints of pancreatitis.  As such, there is no evidence that 
the Veteran currently has pancreatitis or has ever been diagnosed 
with pancreatitis. 

The Board has again considered the letters prepared by Dr. W in 
November 2005 and May 2007.  According to the November 2005 
letter, the Veteran had an elevated amylase finding on February 
27, 1971, which was now a problem for him in terms of ongoing 
pancreatitis.  The May 2007 letter makes the same basic 
assertion, except the record of the Veteran's elevated amylase 
was now noted to be February 25, 1971.  A February 25, 1971 
record does indicate that the Veteran was tested for amylase 
levels that, while on the high side, were within normal limits.  
A single incident of normal amylase readings on the high side is 
not indicative of lifelong chronic pancreatitis.  In fact, a 
medical record dated February 26, 1971, the next day, makes no 
mention of pancreatitis or amylase.

Upon reviewing all medical records in the Veteran's claims file, 
there is no mention of pancreatitis.  An April 1971 medical 
consultation report, which would have been subsequent to the 
alleged February 1971 diagnosis, also fails to mention 
pancreatitis.  Therefore, the Board finds that the Veteran was 
not diagnosed with pancreatitis during his period of active 
service.

Moreover, as directed by the Court, the August 2010 VA examiner 
commented on the pancreatitis.  The examiner indicated that there 
was no evidence that the Veteran had active pancreatic disease.  
His reported symptoms were more typical of gastroesophageal 
reflux disease.  His amylase and lipase were normal.  He also 
considered the statements of the Veteran and Dr. W.  The examiner 
pointed out that a single reading in 1971 did not lead to a 
diagnosis of pancreatitis.  Amylase is a non specific indicator 
and could be elevated for numerous conditions other than 
pancreatitis.  The Veteran's service treatment records make no 
mention of pancreatitis and current results do not show a 
diagnosis of pancreatitis.  

The Court has held that the value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  Bloom 
v. West, 12 Vet. App. 185, 187 (1999).  In the present case, 
there is no evidence of pancreatitis at any point since the 
Veteran's enlistment in service.  The only evidence cited by Dr. 
W is a medical report indicating normal amylase levels.  Dr. W's 
opinion is not based on any clinical data or medical evidence, 
therefore, the Board does not find it to be probative.

In contrast, the VA examiner's opinion was based on medical data 
and the documented medical history.  He also thoroughly 
considered the possibility of the Veteran's pancreatitis (as well 
as hyperparathyroidism) being related to service, and rejected it 
based upon reasonable medical principles supported by the 
evidentiary record.  The Board places greater weight on the 
report of VA specialist, due to the thorough review of the 
Veteran's medical history, the discussion of the Veteran's 
symptoms, the review of the medical history, and expertise.  See 
Willis v. Derwinski, 1 Vet. App. 66, 70 (1991); Sklar v. Brown, 
5 Vet. App. 140, 146 (1993).

The Board has considered the lay statements of the Veteran 
offered throughout the period of his claim as well.  According to 
the Veteran, he currently suffers from hyperparathyroidism and 
pancreatitis.  As pointed out by the Court the Veteran has 
reported various symptoms to include fatigue and shortness of 
breath (statement received in August 2008), which he believes is 
related to hyperparathyroidism.  In Buchanan it was recognized 
that lay evidence is potentially competent to support the 
presence of a disability, both during service and since, even 
where not corroborated by contemporaneous medical evidence such 
as treatment records.  But the Federal Circuit Court went on to 
also hold in Buchanan that the Board retains the discretion to 
make credibility determinations and otherwise weigh the evidence 
submitted, including lay evidence.  And the Federal Circuit Court 
has recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent characteristics 
and its relationship to other items of evidence."  Madden v. 
Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

Certain conditions like a separated shoulder, broken arm, 
varicose veins, tinnitus (ringing in the ears), or pes planus 
(flat feet) are readily capable of lay diagnosis.  See Davidson 
and Jandreau.  Conversely, diagnosing hyperparathyroidism and 
pancreatitis or determining what caused or is causing them 
is beyond the scope of a Veteran's lay capability.  Woehlaert v. 
Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or 
a dislocated shoulder, rheumatic fever is not a condition capable 
of lay diagnosis).  In this case, the VA examiner indicated that 
the Veteran's reported symptoms of fatigue and shortness of 
breath were more than likely related to gastroesophageal reflux 
disease.

Consequently, the preponderance of the evidence is against these 
claims for service connection for hyperparathyroidism and 
pancreatitis, so there is no reasonable doubt to resolve in the 
Veteran's favor, and these claims must be denied.  38 C.F.R. 
§ 3.102.  See also Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).

Bilateral Hearing Loss

The Veteran contends that he is entitled to service connection 
for bilateral hearing loss.  The threshold for normal hearing is 
from 0 to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993) 
(citing Current Medical Diagnosis & Treatment, Stephen A. 
Schroeder, et. al. eds., at 110-11 (1988).  However, before 
service connection may be granted for hearing loss, it must be of 
a particular level of severity to be considered an actual ratable 
disability.  For purposes of applying the laws administered by 
VA, impaired hearing only will be considered a ratable disability 
when the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when 
the auditory threshold for at least three of these frequencies 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

First addressing the question of current disability, VA 
outpatient treatment note from November 2004 shows that the 
Veteran was diagnosed with severe to profound sensorineural 
hearing loss with normal middle ear function in both the right 
and the left ear.  This finding was more or less confirmed in a 
subsequent audiological evaluation in December 2004, except the 
examiner noted a slight improvement since November 2004 in both 
ears.  

Most recently, at VA examination in July 2010, pure tone 
thresholds in the right ear at 500, 1000, 2000, 3,000, and 4000 
Hertz were 20, 35, 25, 20, and 35 decibels, respectively; and in 
the left ear the pure tone thresholds were 25, 25, 25, 30, and 35 
decibels, respectively.  

The Veteran's service treatment records are silent as to 
complaints of or treatment for bilateral hearing loss.   However, 
in written statements submitted in support of his claim, the 
Veteran reported that his duties and responsibilities in service 
involved being repeatedly exposed to various noises during his 
time on board ship including the firing of guns.  His service 
personnel records show that he was an electrician.  Furthermore 
that he was exposed to artillery firing aboard the USS Eversole.  
The Board, therefore, finds that his lay statements regarding the 
type and extent of his noise exposure in service are not just 
competent, but also credible and consistent with the 
circumstances, conditions and hardships of his service to have 
probative value and warrant conceding he sustained the type of 
acoustic trauma alleged in service.  38 U.S.C.A. § 1154(a).  
See also Rucker v. Brown, 10 Vet. App. 67 (1997) and Layno v. 
Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony may be 
heard and considered") and credibility ("a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted")).

The Board has also considered private medical opinions of Dr. 
G.W. dated November 2005 and May 2007.  According to Dr. W, due 
to the constant naval fire missions and the Veteran's duty to 
load munitions for large guns, the Veteran sustained severe 
auditory nerve damage and hearing loss. 

More importantly, the VA examiner that was asked to comment on 
etiology of his hearing loss acknowledged that it was as likely 
as not that the current bilateral hearing loss was related to 
active service.

In this circumstance, a Veteran may establish entitlement to 
service connection for a current hearing loss disability by 
showing he satisfies these threshold minimum requirements of § 
3.385 - which, as mentioned, he has done, and by submitting 
competent and credible evidence that his current disability is 
related to the noise exposure during or coincident with his 
active service, which he also has done.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992) and Hensley, 5 Vet. App. at 
159.

Moreover, as mentioned, when, as here, chronicity (permanency) of 
disease or injury in service is not established, or legitimately 
questionable, establishing continuity of symptomatology under 38 
C.F.R. § 3.303(b) is an alternative method of satisfying the 
second and third Shedden requirements to link the current 
disability to service.  See also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Additionally, in Buchanan, the Federal Circuit 
indicated that where lay evidence provided is competent and 
credible, the absence of contemporaneous medical documentation, 
during service or since, such as in treatment records, does not 
preclude further evaluation as to the etiology of the claimed 
disorder.  

The Veteran has reported experiencing bilateral hearing loss 
rather continuously since his military service ended.  And there 
is no inherent reason to doubt either's credibility insofar as 
him purportedly having experienced ongoing difficulty hearing 
since service.  See Kowalski v. Nicholson, 19 Vet. App. 171 
(2005) and Coburn v. Nicholson, 19 Vet. App. 427 (2006) 
(indicating reliance on a Veteran's statements and history of a 
claimed disorder only may be rejected if the Board rejects the 
Veteran's statements as lacking credibility).  See also 
Washington v. Nicholson, 19 Vet. App. 363 (2005) (A Veteran is 
competent to report what occurred in service [so also, logically, 
what has occurred since service] because testimony regarding 
first-hand knowledge of a factual matter is competent).

Therefore, resolving all reasonable doubt in the Veteran's favor 
regarding the etiology of his hearing loss, it is at least as 
likely as not it was incurred as a result of the noise exposure 
in service.  38 C.F.R. § 3.102.  See also Alemany v. Brown, 9 
Vet. App. 518, 519 (1996) (indicating an absolutely accurate 
determination of etiology is not a condition precedent to 
granting service connection, nor is definite etiology or obvious 
etiology).

Psychiatric disorder, to include PTSD

Service connection for PTSD requires medical evidence diagnosing 
the condition in accordance with 38 C.F.R. § 4.125(a) [i.e., 
under the criteria of Diagnostic and Statistical Manual of Mental 
Disorders]; a link, established by medical evidence, between the 
Veteran's current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The medical evidence of record shows that according to an April 
2006 VA mental health note, the Veteran endorsed criteria 
consistent with the American Psychiatric Association's Diagnostic 
and Statistical Manual for Mental Disorders (DSM-IV) criteria for 
PTSD.  However, this opinion was based on an unverified account 
of the Veteran's in-service stressors.  Regardless, since then he 
has been receiving VA outpatient mental health care. 

The U.S. Army and Joint Services Records Research Center (JSRRC) 
was able to confirm in March 2007 that the Veteran's ship 
performed gun line duty along the coast of Vietnam from February 
14, 1970, to March 2, 1970.

In the May 2007 statement from Dr. W., he indicated that the 
Veteran had PTSD that is manifested by depression, impaired 
thinking, and increasing memory loss.  

In light of the above mentioned evidence the Board remanded the 
case for VA examination and opinion.  A March 2010 VA psychiatric 
examination report also contains a similar recitation of stressor 
events.  The Veteran added that his child hood experiences were 
stressful as well.  The Veteran underwent diagnostic testing.  
The examiner commented that the resulting profile was an 
inaccurate depiction of his psychological status and, therefore, 
considered invalid.  However, the examiner diagnosed PTSD, 
related to his childhood physical abuse.  The examiner further 
added that the Veteran's alcohol abuse was secondary to his PTSD.  
The examiner also found the Veteran's reported stressors highly 
unlikely.  He noted that the Veteran's report of receiving 
shrapnel to the chest was unlikely due to the fact that VA 
examination including X-ray of the chest failed to verify any 
residuals of such a wound.  Further, it was unlikely that a ship 
would be only a 150 yards offshore.  The examiner doubted that 
ship used its guns to kill water buffalo on land.  The examiner 
noted that the Veteran more than likely would not have witnessed 
anything going on outside of the ship, since he reported that one 
of his jobs involved loading guns.  Further, when reviewing the 
National Archives and Records Administration (NARA) report, it 
was noted that the closest the ships would have come to land 
while firing was 45 miles; therefore, the Veteran would not have 
been able to see the shoreline. 

The Veteran submitted an April 2010 statement from G. M., M.D., 
which showed that he was receiving psychiatric care for PTSD.  
The statement concluded that his PTSD was secondary to combat 
experiences in Vietnam during his period of active service.

The Veteran also submitted a private radiology report dated in 
April 2010, indicating a 2.4 mm metallic density in the soft 
tissues anteriorly to the left of the spine in the upper abdomen.  
It was noted that the Veteran had a history of shrapnel wound, 
and that this was most likely present.

In considering a claim for PTSD, the question of whether the 
Veteran was exposed to a stressor in service is a factual 
determination and VA adjudicators are not bound to accept such 
statements simply because treating medical providers have done 
so.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (affirmed on 
reconsideration, 1 Vet. App. 406 (1991)); 6 Vet. App. 91 (1993), 
the Court set forth the analytical framework for establishing the 
presence of a recognizable stressor, which is the essential 
prerequisite to support a diagnosis of PTSD.  The Court analysis 
divides into two major components:  The first component involves 
the evidence required to demonstrate the existence of an alleged 
stressful event; the second involves a determination as whether 
the stressful event is of the quality required to support the 
diagnosis of PTSD.

With regard to the first component of the Court analysis, under 
38 U.S.C.A. § 1154(b), 38 C.F.R. § 3.304, the evidence necessary 
to establish the occurrence of a recognizable stressor during 
service to support a claim of entitlement to service connection 
for PTSD will vary depending on whether or not the Veteran 
"engaged in combat with the enemy." See Hayes v. Brown, 5 Vet. 
App. 60 (1993).  Whether or not a Veteran "engaged in combat with 
the enemy" must be determined through recognized military 
citations or other service department evidence.  In other words, 
the claimant's assertions that he "engaged in combat with the 
enemy" are not sufficient, by themselves, to establish this fact.  
The record must first contain recognized military citations or 
other supportive evidence to establish that he "engaged in combat 
with the enemy." If the determination with respect to this step 
is affirmative, then (and only then), a second step requires that 
the Veteran's lay testimony regarding claimed stressors must be 
accepted as conclusive as to their actual occurrence and no 
further development or corroborative evidence will be required, 
provided that the Veteran's testimony is found to be 
"satisfactory," e.g., credible, and "consistent with the 
circumstances, conditions, or hardships of such service."  
Zarycki at 98.

Effective July 13, 2010, VA amended its rules for adjudicating 
disability compensation claims for PTSD, in 38 CFR § 3.304(f)(3), 
to liberalize the evidentiary standard for establishing the 
required in-service stressor in certain cases.  See 75 Fed. Reg. 
39,843 (July 13, 2010) (announcing final rule, incorrectly 
listing effective date as July 12, 2010) and 75 Fed. Reg. 41092 
(July 15, 2010) (correcting effective date to July 13, 2010).

More specifically, this new version of 38 CFR § 3.304(f)(3) 
eliminates the requirement for corroborating evidence of the 
claimed in-service stressor if it is related to the Veteran's 
"fear of hostile military or terrorist activity."  This 
regulatory revision now requires that the following be 
demonstrated to establish service connection for PTSD:  (1) the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service; (2) a VA psychiatrist or 
psychologist, or contract equivalent, confirms the claimed 
stressor is adequate to support a diagnosis of PTSD; and (3) the 
Veteran's symptoms are related to the claimed stressor.  See 
38 C.F.R. § 3.304(f)(3) (effective July 13, 2010); 
see also 75 Fed. Reg. 39,843 (July 13, 2010).  

If a stressor claimed by a Veteran is related to the Veteran's 
fear of hostile military or terrorist activity and a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, in the absence of 
clear and convincing evidence to the contrary, and provided the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service, the Veteran's lay 
testimony alone may establish the occurrence of the claimed in-
service stressor. 

For purposes of this paragraph, "fear of hostile military or 
terrorist activity" means that a Veteran experienced, witnessed, 
or was confronted with an event or circumstance that involved 
actual or threatened death or serious injury, or a threat to the 
physical integrity of the Veteran or others, such as from an 
actual or potential improvised explosive device; vehicle-imbedded 
explosive device; incoming artillery, rocket, or mortar fire; 
grenade; small arms fire, including suspected sniper fire; or 
attack upon friendly military aircraft, and the Veteran's 
response to the event or circumstance involved a psychological or 
psycho-physiological state of fear, helplessness, or horror.

Further, the Court has taken judicial notice of the standards to 
establish a diagnosis of PTSD.  The Court acknowledged that in 
assessing whether a stressor is sufficient to trigger PTSD, it is 
a subjective standard (e.g., whether a person's exposure to a 
traumatic event and response involved intense fear, helplessness, 
or horror).  Thus, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same effect 
on "almost everyone."  Cohen v. Brown, 10 Vet. App. 128, 140-141 
(1997).

It appears the recent change to the regulation concerning PTSD 
and the requirement for corroborating that the claimed in-service 
stressor occurred applies to this appeal at hand.  The Veteran 
has indicated on various occasions that he was exposed to combat 
during his service in Vietnam.  Included in his accounts is a 
statement received in August 2006, in which he contended that he 
was involved with fire fights with opposing forces in 1969.  
According to the Veteran, he received shrapnel in his chest as a 
result of these encounters.  The Veteran contended that while 
patrolling along the Mekong river, he was ordered to fire upon a 
Vietnamese transport containing ammunition, arms, and water 
buffalo.  This group may have included women and children.  

In a letter received in September 2009, the Veteran reported 
similar stressors and also noted that he was in fear of losing 
his life.  He included a command history of the USS Eversole 
which was involved in gunline duty off the coast of Vietnam for 
six months prior to April 1970.  

Review of the record reflects that the Veteran's Armed Forces Of 
The United States Report Of Transfer Or Discharge (DD Form 214) 
does not show that the Veteran was entitled to receive the Purple 
Heart Medal, the Combat Action Ribbon, or other awards or 
decorations appropriate to his branch of service denoting 
participation in combat with the enemy.  His DD Form 214 does 
show that his last duty assignment was on board the USS Eversole.  
His military occupational specialty was not listed but the 
related civilian occupation was electrician.  However, a DD Form 
215 (Correction to DD Form 214, Certificate of Release of 
Discharge from Active Duty) dated in December 2000, shows that he 
received the Vietnam Service Medal.  A Bronze Star was attached 
in March 2007.  

Based on the service personnel records, the statements from the 
Veteran, and the JSRRC reports, the Board concludes that the 
preponderance of the evidence establishes that the Veteran 
engaged in combat with the enemy for the purpose of the 
application of 38 U.S.C.A. § 1154(b). 

Regarding the diagnosis of PTSD and medical opinions in the file, 
which are negative and positive, the Board notes that all of them 
have probative value because they have been proffered by 
competent physicians who evidently know the case and have offered 
their best assessments of it.  As discussed earlier, the VA 
treating physician has opined that the Veteran meets the 
diagnostic criteria for PTSD.  In the Board's opinion, the 
evidence in the file pertaining to the question of whether the 
Veteran's meets the criteria for PTSD or not, is in equipoise.  
Therefore, resolving reasonable doubt in the Veteran's favor, the 
Board concludes that service connection for PTSD is warranted.  
See Alemany, supra. 

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional opinion.  
However, under the benefit of the doubt rule, where there exists 
"an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the determination of 
the matter," the Veteran shall prevail upon the issue.  Ashley v. 
Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994). 

Increased Disability Rating for Recurrent Nephrolithiasis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155.  Separate diagnostic codes identify the various 
disabilities.  Id.  It is necessary to rate the disability from 
the point of view of the Veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding the 
extent of the disability in the Veteran's favor.  38 C.F.R. § 
4.3.  If there is a question as to which disability rating to 
apply to the Veteran's disability, the higher rating will be 
assigned if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to 
trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 
4.41 (2010).  Consideration of the whole-recorded history is 
necessary so that a rating may accurately reflect the elements of 
disability present.  38 C.F.R. § 4.2 (2010); Peyton v. Derwinski, 
1 Vet. App. 282 (1991).  While the Veteran's entire history is 
reviewed when assigning a disability rating, 38 C.F.R. § 4.1, 
where service connection has already been established and an 
increase in the disability rating is at issue, it is the present 
level of disability that is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the 
present level of a disability for any increased rating claim, the 
Board must consider the application of staged ratings.  See Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the 
evidence contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged ratings 
would be necessary.

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be 
more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code by 
VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

Words such as "moderate," "moderately severe" and "severe" are 
not defined in the Rating Schedule. Rather than applying a 
mechanical formula, the Board must evaluate all of the evidence 
to the end that its decisions are "equitable and just."  38 
C.F.R. 4.6 (2010).  Use of terminology such as "severe" by VA 
examiners and others, although evidence to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2010).

Nephrolithiasis is rated as hydronephrosis except that a 30 
percent disability rating is warranted for recurrent stone 
formation requiring one or more of the following: diet therapy, 
drug therapy, and invasive or non-invasive procedures more than 
two times per year.  38 C.F.R. § 4.115b, Diagnostic Code 7508.

Hydronephrosis warrants a 10 percent disability rating for 
occasional attacks of colic, not infected and not requiring 
catheter drainage.  A 20 percent disability rating is warranted 
if there are frequent attacks of colic requiring catheter 
drainage.  A 30 percent disability rating is warranted for 
frequent attacks of colic with infection and impaired kidney 
function.  38 C.F.R. § 4.115b, Diagnostic Code 7809.

The Veteran was granted service connection for nephrolithiasis in 
a December 1971 rating decision.  A disability rating of 10 
percent was assigned under Diagnostic Code 7508, with an 
effective date of July 29, 1971.  The Veteran filed a claim for 
an increased disability rating in February 2006.  This claim was 
denied by the RO in an April 2007 rating decision. 

According to the March 2007 VA examination of record, the Veteran 
reported that he had kidney stones for almost 40 years with 
approximately 35 episodes.  He only had surgery for relief of 
symptoms once.  The last episode was eight months earlier.  His 
symptoms included left flank pain, dysuria, renal colic, and some 
hematuria.  He reported urinary frequency with voiding five to 
six times in the day and four to six times at night.  On 
examination, there were no abnormalities noted.  His disability 
did not require diet therapy or invasive or non-invasive 
procedures to treat his recurrent stone formation.

As noted in the prior Remand, the examiner did not indicate 
whether the Veteran required drug therapy to treat his recurrent 
stone formation.  According to the March 2007 VA examiner, the 
Veteran's list of medications could be found in the "CPRS."  
Since the Board did not have access to this list, it was unable 
to conclude whether the Veteran was entitled to a higher 
disability rating.  In the 2010 Remand, the Board requested 
additional VA treatment records and an addendum to the March 2007 
VA examination.

A VA outpatient treatment record dated in October 2008 shows that 
the Veteran was taking the medication Hytrin on a regular basis 
for control of his kidney symptoms.  In a September 2009 
addendum, the examiner reported that the Veteran was given a 
titrate dose of the medication Doxazosin.  The examiner went on 
to comment that this medication was not only for the treatment of 
benign prostate hypertrophy (BPH); it also has the benefit of 
treating nephrolithiasis, as listed in the medication profile.  
Additionally, the Veteran was advised to drink a liter of water 
per day for the prevention of stone formation.

The Board concludes that in light of the fact that he has been 
prescribed drug therapy to treat the chronic disease process, 
whether or not, on a primary basis, a 30 percent disability 
rating is warranted based on the need for drug therapy under 
Diagnostic Code 7508.  

A maximum 30 percent disability rating is also assigned under 
Diagnostic Code 7509 (hydronephrosis) for frequent attacks of 
colic with infection (pyonephrosis) and impaired kidney function.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7509.  Similarly, the 
criteria under Diagnostic Codes 7510 (ureterolithiasis), and 7511 
(stricture of ureter) also only provide for a maximum 30 percent 
rating.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7510, 7511.  
The Veteran is also not entitled to an increased rating for his 
kidney disability under Diagnostic Codes 7509-7511 because he is 
in receipt of the maximum rating under these diagnostic codes.  
The remaining rating criteria for evaluating genitourinary 
disorders either are not applicable to the Veteran's case or do 
not offer a higher disability rating.  See 38 C.F.R. § 4.115b, 
Diagnostic Codes 7500-7507, 7512-7528).  There is no evidence of 
renal dysfunction as contemplated by Diagnostic Codes 7529-7542.  
Moreover, VA examination in November 2001 revealed that his 
hypertension was unrelated to his kidney stones.

However, it is not clear from the record whether the Veteran 
warrants a disability rating in excess of 30 percent under the 
criteria for urinary frequency or urine leakage.  Therefore, the 
Board will remand for further clarification.

The Board finds that there is no basis for referral for 
consideration of an extra-schedular rating in this case.  38 
C.F.R. § 3.321(b)(1).  The Veteran has not presented any evidence 
that his particular disability involving recurrent kidney stones 
results in a unique disability that is not addressed by the 
rating criteria.  Specifically, there is no evidence of frequent 
hospitalization or marked interference with employment that would 
suggest that the Veteran is not adequately compensated by the 
regular schedular standards.  Thus, there is no basis for 
referral of the case for consideration of an extraschedular 
disability evaluation.  See Thun v. Peake, 22 Vet. App 111, 115-
16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Service connection for hyperparathyroidism is denied.

Service connection for pancreatitis is denied.

Service connection for bilateral hearing loss is granted.

Service connection for PTSD is granted.

A 30 percent disability rating for recurrent nephrolithiasis is 
granted, subject to the controlling regulations applicable to the 
payment of monetary benefits.


REMAND

In an effort to afford the Veteran the highest possible rating, 
the Board has considered whether his kidney disability may be 
rated as voiding dysfunction.  Voiding dysfunctions are addressed 
under 38 C.F.R. § 4.115a, which directs that the particular 
condition be rated as urine leakage, urinary frequency, or 
obstructed voiding.  Evaluation under urinary frequency 
encompasses ratings ranging from 10 to 40 percent.  A 40 percent 
rating contemplates a daytime voiding interval less than 1 hour, 
or awakening to void five or more times per night. 38 C.F.R. § 
4.115a.

Obstructed voiding provides for a single maximum 30 percent 
rating for urinary retention requiring intermittent or continuous 
catheterization.  38 C.F.R. § 4.115a.

At the March 2007 VA examination, the Veteran reported symptoms 
of urinary frequency.  As noted above, the VA examiner in 2010 
reported that the Veteran is also treated for BPH.  It is not 
clear if his urinary frequency is related to his kidney 
disability or non service connected BPH.  Unfortunately, another 
addendum is needed to consider whether urinary frequency is 
related to his kidney disorder.  

It is also noted that VA examiner in September 2009 reported that 
the Veteran underwent genitourinary examination in April 2009.  
This examination report is not associated with the record.  These 
records need to be obtained for consideration in this appeal.  
38 C.F.R. § 3.159(c)(1), (c)(2) and (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record and must be considered).

As already alluded to, VA also must consider the Veteran's 
potential entitlement to service connection for an acquired 
psychiatric disorder other than PTSD.  See Clemons, 23 Vet. App. 
1 (the scope of a mental health disability claim includes any 
mental disability that reasonably may be encompassed by the 
claimant's description of the claim, reported symptoms, and the 
other information of record).

Reviewing the record, dysthymia and attention-deficit 
hyperactivity disorder (ADHD) have been diagnosed.  See, e.g., 
VA outpatient treatment records dated from October 2009 to March 
2010.   So additional medical comment is needed to assist in 
determining whether any other psychiatric disorder is related to 
the Veteran's military service or, instead, the result of other 
unrelated factors.  See McLendon v. Nicholson, 20 Vet. App. 79 
(2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the appropriate 
VA medical facilities - and attempt to obtain 
medical treatment records pertaining to the 
Veteran's kidney and psychiatric disorders 
that are dated from 2009 to the present, 
including the report of the April 2009 
genitourinary examination.  

The RO/AMC shall also attempt to obtain any 
other evidence identified as relevant, 
provided the Veteran gives the required 
authorization.  All attempts to obtain these 
additional records must be documented and the 
Veteran must be notified if the required 
efforts prove unsuccessful.  38 C.F.R. 
§ 3.159(c) and (e).

2.  The RO/AMC shall forward the entire 
claims file to the VA examiners that 
performed the September 2009 genitourinary 
and March 2010 psychiatric examinations of 
the Veteran, if still available.

In regard to his kidney stones the examiner 
shall be requested to provide an addendum 
setting forth all the clinical manifestations 
associated with the Veteran's kidney 
disorder, specifically whether his voiding 
dysfunction is related to his kidney stones 
as opposed to other possibilities such as his 
BPH.  In so doing, the examiner is also asked 
to comment on the impact of the claimed 
increase in severity of the Veteran's 
disability, if any, on the his employment and 
activities of daily life.  

Regarding the psychiatric disorders, the 
examiner shall be requested to provide an 
addendum setting forth the nature and 
etiology of the Veteran's remaining diagnosed 
psychiatric disorders (namely, dysthymia and 
ADHD), specifically in terms of whether it is 
at least as likely as not (50 percent 
probability or greater) that any such 
disorder is manifested as a result of his 
period of active service.  In doing so, the 
examiner should acknowledge the Veteran's 
report of a continuity of symptomatology. 

If, for whatever reason, it is not possible 
or feasible to have the same VA examiners 
provide further comment, then have someone 
else comment that is equally qualified to 
provide this necessary additional medical 
opinion.  If this latter situation arises, it 
may be necessary to have the Veteran 
reexamined, but this is left to the 
examiner's discretion as to whether another 
examination is needed to make this remaining 
determination.

3.  The RO/AMC will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claims 
adjudication.

4.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remain denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or matters 
the Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).  The purposes of this remand are to obtain 
additional information and comply with all due process 
considerations.  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


